Title: From Thomas Jefferson to Thomas Mann Randolph, [25 November 1800]
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J to TMR.
mr Madison’s Tuesday morng. [25 Nov. 1800]

I ought to have brought with me my catalogue of books, but forgot it. it is necessary for me in making out a catalogue for Congress at the desire of their joint commee. it is lying I believe either on the table in my book room, or under the window by the red couch in the Cabinet. will you be so good as to send it to me by return of post, well wrapped & sealed up in strong paper. direct it to me at Washington on Patomac.
Mr. Trist’s information as to the Pensva legislature was not quite exact. the lower house past a bill, which the upper rejected at once. the two houses are decisively pitted against each other. a majority of two Federalists in the upper. Adieu affectionately
